Title: To James Madison from John R. Phillips, 27 November 1801
From: Phillips, John R.
To: Madison, James


Dr sir,Newport Ne⟨w C⟩astle County Deleware 27 Novbr. 1801
In conversation with a ⟨g⟩entleman from the State of Virginia at Baltimore a ⟨f⟩ew days past on the Subject of Merchant Mills, he info⟨rm⟩’d me that you or one of your Brothers he was not certain ⟨w⟩hich had one in Madison County On the Rappedan about Sixt⟨y⟩ Miles above Fredericksburgh. Which he believ’d was Either for Sale or rent the Ensueing Spring. Wishing to rent or purchase one in a good wheat Neighbourhood in Virginia, any further Information you Can favour me with on the Subject will be most thankfully Receivd by—Dr sir, your friend & fellow Citizen
John R Phillips
 

   RC (DLC). Damaged at fold.


   John R. Phillips’s father, Robert, operated a gristmill near Newport for many years. In the summer of 1812 he expanded the property, named it Madison Factory, and began to manufacture woolen cloth (John R. Phillips to JM, 31 Jan. 1816 [DNA: RG 59, LAR, 1809–17]; John R. Phillips to JM, 27 Jan. 1818 [DLC]; George H. Gibson, “Fullers, Carders, and Manufacturers of Woolen Goods in Delaware,” Delaware History, 12 [1966–67]: 35–36).

